MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Dec 31 2018, 7:13 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy E. Stucky                                       Curtis T. Hill, Jr.
Stucky, Lauer & Young, LLP                              Attorney General of Indiana
Fort Wayne, Indiana                                     Monika Prekopa Talbot
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA
Tyreoun D. Guy,                                         December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1558
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable David M. Zent,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        02D05-1803-CM-1157



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018             Page 1 of 6
[1]   Tyreoun Guy (“Guy”) was convicted in Allen Superior Court of Class A

      misdemeanor trespass. Guy appeals and argues that the evidence is insufficient

      to support his conviction.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On March 13, 2018, Guy was present for a hearing in a courtroom at the Bud

      Meeks Justice Center in Fort Wayne, Indiana. Guy was not a party to a case

      but was there to provide moral support for a friend. Guy was seated in the

      courtroom’s gallery.


[4]   Robert Rinearson (“Rinearson”), a bailiff with the Allen County Sheriff’s

      Department, brought inmates into the courtroom from holding cells. As

      Rinearson was seating the inmates in the courtroom, he heard an individual in

      the gallery, later identified as Guy, speaking in a loud voice. Guy also had his

      hands raised. Guy, and the other individuals in the gallery, had been instructed

      not to speak to any of the inmates or amongst themselves.


[5]   Rinearson told Guy he had to leave the courtroom. Guy continued to stand and

      make gestures with his hands apparently to communicate with one of the

      inmates who was seated in the courtroom. Rinearson and another bailiff

      repeated their command to Guy to leave the courtroom.


[6]   Guy continued to speak but did start to walk out of the courtroom after he was

      told to leave a second time. Rinearson followed him out of the courtroom. Guy


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018   Page 2 of 6
      hit the courtroom doors with a significant amount of force, which caused the

      second set of doors to bang against the wall. Rinearson told Guy to “knock it

      off.” Tr. p. 26. Rinearson then repeated his command to Guy to exit the

      courthouse, and Guy began to argue with him. Guy insisted that he had not

      done anything wrong.


[7]   Guy was walking toward the building’s exit, when he stopped, turned toward

      Rinearson, and stated that he was not leaving the courthouse. Tr. pp. 29–30.

      Guy took one or two steps toward Rinearson, which was also in the direction of

      the courtroom he had exited. At that point, Rinearson told Guy he was under

      arrest and placed him in handcuffs with the assistance of two other law

      enforcement officers.1 Although Rinearson was not wearing a uniform and

      never identified himself as a security officer for the court, he was wearing a

      highly visible identification badge and a gun holster.

[8]   On March 14, 2018, the State charged Guy with Class A misdemeanor resisting

      law enforcement, Class A misdemeanor trespass, and Class B misdemeanor

      disorderly conduct. A bench trial was held on June 4, 2018. Guy was acquitted

      of resisting law enforcement and disorderly conduct but found guilty of

      trespass. The trial court ordered Guy to serve 365 days in the Allen County Jail

      with 185 days suspended. Guy now appeals.




      1
        Guy refused to place his hands behind his back. His hands and arms were forcefully moved from his front
      to his back by two assisting officers.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018               Page 3 of 6
                                          Standard of Review

[9]    Guy argues that the evidence is insufficient to sustain his trespass conviction.

       When we review a claim of insufficient evidence, we consider only the

       probative evidence and reasonable inferences supporting the verdict. Jackson v.

       State, 50 N.E.3d 767, 770 (Ind. 2016). It is the fact-finder’s role, not ours, to

       assess witness credibility and weigh the evidence to determine whether it is

       sufficient to support a conviction. Id. We will affirm the conviction unless no

       reasonable fact-finder could have found the elements of the crime proven

       beyond a reasonable doubt. Id. It is therefore not necessary that the evidence

       overcome every reasonable hypothesis of innocence; rather, the evidence is

       sufficient if an inference may reasonably be drawn from it to support the

       judgment. Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007).


                                      Discussion and Decision

[10]   To convict Guy of Class A misdemeanor criminal trespass, the State was

       required to prove that he knowingly or intentionally refused to leave the Bud

       Meeks Justice Center after he was asked to leave by Rinearson, and that Guy

       did not have a contractual interest in the property. See Appellant’s App. p. 14;

       Ind. Code § 35-43-2-2(b)(2) (“A person who . . . not having a contractual

       interest in the property, knowingly or intentionally refuses to leave the real

       property of another person after having been asked to leave by the other person

       or that person’s agent . . . commits criminal trespass, a Class A

       misdemeanor.”). Guy argues that the State failed to prove that he refused to

       leave the property, and that he knew, or should have known, that Rinearson
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018   Page 4 of 6
       was a “law enforcement officer or an authorized agent of the court with the

       authority to instruct him to leave the premises.” Appellant’s Br. at 9.

[11]   Guy initially refused to leave the courtroom after he was ordered to do so.

       Rinearson told him to leave the courtroom a second time, and Guy did walk

       out of the courtroom after the second command. Because Guy was creating a

       disturbance, Rinearson told Guy to exit the courthouse. Guy argued with

       Rinearson and insisted that he had not done anything wrong. Guy began to

       walk toward the building’s exit, but then stopped, turned toward Rinearson,

       and stated that he was not leaving the courthouse. Tr. pp. 29–30. Guy then took

       one or two steps toward the courtroom he had previously exited. This evidence

       is sufficient to prove that Guy knowingly or intentionally refused to leave the

       Bud Meeks Justice Center after he was ordered to do so.


[12]   Guy also knew or should have known that Rinearson was a court security

       officer who had authority to order him to leave the premises.2 Rinearson is a

       part-time bailiff for the Allen County Sheriff’s Department. Rinearson’s job

       duties include giving orders and instructions in the courtroom, and he has the



       2
        An agency relationship exists when one person gives another person authority to act on his or her behalf.
       Glispie v. State, 955 N.E.2d 819, 822 (Ind. Ct. App. 2011).

                “Agency is a relationship resulting from the manifestation of consent by one party to
                another that the latter will act as an agent for the former.” To establish an actual agency
                relationship, three elements must be shown: (1) manifestation of consent by the principal,
                (2) acceptance of authority by the agent, and (3) control exerted by the principal over the
                agent. These elements may be proven by circumstantial evidence, and there is no
                requirement that the agent’s authority to act be in writing.

       Id. (quoting Demming v. Underwood, 943 N.E.2d 878, 883 (Ind. Ct. App. 2011), trans. denied).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018                      Page 5 of 6
       power to make arrests. Rinearson was not wearing a uniform on the date at

       issue, but he was wearing a highly visible identification badge and a gun

       holster. He was also responsible for transporting inmates to the courtroom and

       supervising inmates while they were seated in the jury box, duties that Guy had

       observed earlier that morning. Moreover, a uniformed police officer at the

       courthouse also told Guy to leave the building or he would be arrested. Tr. p.

       54.


[13]   For all of these reasons, we conclude that the State proved beyond a reasonable

       doubt that Guy committed Class A misdemeanor criminal trespass, and his

       conviction is affirmed.

[14]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1558 | December 31, 2018   Page 6 of 6